DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/201 has been entered.

Claim Objections
Claims 22, 25-26, 28-29, and 40 are objected to because of the following informalities:  
(1) Regarding claim 22:
Lines 2-3 recites “the same single wireless cellular base station”; there is a lack of antecedent basis, the examiner suggests changing to “a same single wireless cellular base station”.
(2) Regarding claim 25:
the same cell”; there is a lack of antecedent basis, the examiner suggests changing to “a same cell”.
(3) Regarding claim 26:
Lines 2-3 recite “the same cell”; there is a lack of antecedent basis, the examiner suggests changing to “a same cell”.
(4) Regarding claim 28:
Line 5 recites “the same channel”; there is a lack of antecedent basis, the examiner suggests changing to “a same channel”.
(5) Regarding claim 40:
Lines 18-21 recite “identifying information that is a function of an interference in connection with a first MIMO-capable portable wireless device, utilizing both the first MIMO-capable system component and the second MIMO-capable system component”; it is unclear whether “the first MIMO-capable system component and the second MIMO-capable system component” are the first multiple-input-multiple-output (MIMO)-capable wireless cell component and the second MIMO-capable wireless cell component mentioned in earlier part of claim 40. If “the first MIMO-capable system component and the second MIMO-capable system component” are different from the first multiple-input-multiple-output (MIMO)-capable wireless cell component and the second MIMO-capable wireless cell component; there is a lack of antecedent basis and the examiner suggests to change lines 18-21 to recite “identifying information that is a function of an interference in connection with a first MIMO-capable portable wireless device, utilizing both a first MIMO-capable system component and a second MIMO-capable system component”.


Double Patenting
Claims 21-39 of this application is patentably indistinct from claims 21-39 of Application No. 16/420133. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-39 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21-39 of copending Application No. 16/420,133 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim
Instant Application
Claim
Co-pending application 16/420133
21
A method, comprising: 
at a packet-switched cellular network including: 
a first wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, the first wireless cell transmission point having: 
a plurality of first antennas, at least one first radio in communication with the first antennas, and first circuitry in communication with the at least one first radio; 
a second wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, the second wireless cell transmission point having: 
a plurality of second antennas, 
at least one second radio in communication with the second antennas, and 
second circuitry in communication with the at least one second radio; and 

receiving first information from the first multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on an measurement performed by the first multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
receiving second information from the first multiple-input-multiple-output 
altering at least one aspect of the first transmission in connection with at least one of: multiple of the first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, based on the first information and the second information; and 
transmitting data in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, utilizing at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell 

A method, comprising: 
at a packet-switched cellular network including: 
a first wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, the first wireless cell transmission point having: 
a plurality of first antennas, at least one first radio in communication with the first antennas, and first circuitry in communication with the at least one first radio; 
a second wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, the second wireless cell transmission point having: 
a plurality of second antennas, 
at least one second radio in communication with the second antennas, and 
second circuitry in communication with the at least one second radio; and 

receiving first information from the first multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on an measurement performed by the first multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
receiving second information from the first multiple-input-multiple-output 
altering at least one aspect of the first transmission in connection with at least one of: multiple of the first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, based on the first information and the second information; and 
transmitting data in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, utilizing at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell 

The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are parts of the same single wireless cellular base station.
22
The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are parts of a same single wireless cellular base station.
23
The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are parts of different wireless cellular base stations.
23
The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are parts of different wireless cellular base stations.
24
The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are parts of at least one of a plurality of wireless cellular base stations, and a number of the plurality of wireless cellular base stations is greater than a number of multiple-input-multiple-output (MIMO)-capable portable wireless devices being simultaneously serviced thereby.
24
The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are parts of at least one of a plurality of wireless cellular base stations, and a number of the plurality of wireless cellular base stations is greater than a number of multiple-input-multiple-output (MIMO)-capable portable wireless devices being simultaneously serviced thereby.
25
The method of claim 21, wherein the first transmission wireless cell point and the second transmission wireless cell point are configured as non-overlapping antenna ports of the same cell.
25
The method of claim 21, wherein the first transmission wireless cell point and the second transmission wireless cell point are configured as non-overlapping antenna ports of a same cell.

The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are configured as overlapping antenna ports of the same cell.
26
The method of claim 21, wherein the first wireless cell transmission point and the second wireless cell transmission point are configured as overlapping antenna ports of a same cell.
27
The method of claim 21, wherein at least one of the first information or the second information is a function of at least two of: a data throughput, a signal-to-noise ratio, a reduced signal error, a reduced data error, a reduced retransmission request, a reduced interference, a rejection of multipath signal, a higher transmission rate, or a signal strength, in connection with the first multiple-input-multiple-output (MIMO)-capable portable wireless device.
27
The method of claim 21, wherein at least one of the first information or the second information is a function of at least two of: a data throughput, a signal-to-noise ratio, a reduced signal error, a reduced data error, a reduced retransmission request, a reduced interference, a rejection of multipath signal, a higher transmission rate, or a signal strength, in connection with the first multiple-input-multiple-output (MIMO)-capable portable wireless device.
28
The method of claim 21, wherein the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability are capable of communicating with the first multiple-input-multiple-output (MIMO)-capable portable wireless device utilizing the same channel with at least one different channel characteristic.
28
The method of claim 21, wherein the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability are capable of communicating with the first multiple-input-multiple-output (MIMO)-capable portable wireless device utilizing a same channel with at least one different channel characteristic.

The method of claim 28, wherein the at least one different channel characteristic includes at least three of: a channel characteristic that is throughput-related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that is multipath signal-related, in connection with the same channel.
29
The method of claim 28, wherein the at least one different channel characteristic includes at least three of: a channel characteristic that is throughput- related, a channel characteristic that is signal-to-noise ratio-related, a channel characteristic that is signal strength-related, and a channel characteristic that is multipath signal-related, in connection with the same channel.
30
The method of claim 21, wherein the altering the at least one aspect includes selecting both: the multiple first antennas of the first transmission point with the multiple- input-multiple-output (MIMO) capability, and the multiple second antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability, in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, where same data is transmitted in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device via a same channel, utilizing both the multiple first antennas of the first transmission 

The method of claim 21, wherein the altering the at least one aspect includes selecting both: the multiple first antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, and the multiple second antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability, in connection with the first transmission to the first multiple-input-multiple-output (MIMO)- capable portable wireless device, where same data is transmitted in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device via a same channel, utilizing both the multiple first antennas of the first transmission 

The method of claim 21, wherein the altering the at least one aspect includes selecting both: the multiple first antennas of the first transmission point with the multiple- input-multiple-output (MIMO) capability, and the multiple second antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability, in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, where first data is transmitted in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device via a channel utilizing the multiple first antennas of the first transmission point with the multiple-input- multiple-output (MIMO) capability, and second data is transmitted in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device 

The method of claim 21, wherein the altering the at least one aspect includes selecting both: the multiple first antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, and the multiple second antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability, in connection with the first transmission to the first multiple-input-multiple-output (MIMO)- capable portable wireless device, where first data is transmitted in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device via a channel utilizing the multiple first antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, and second data is transmitted in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device 

The method of claim 21, wherein the altering the at least one aspect includes selecting only one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, and the data is transmitted in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, utilizing only the selected one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input- multiple-output (MIMO) capability.
32
The method of claim 21, wherein the altering the at least one aspect includes selecting only one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input- multiple-output (MIMO) capability in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, and the data is transmitted in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, utilizing only the selected one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

The method of claim 21, wherein the altering the at least one aspect includes altering beamforming in connection with at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple- input-multiple-output (MIMO) capability in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, and the data is transmitted in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, utilizing the beamforming in connection with the at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.
33
The method of claim 21, wherein the altering the at least one aspect includes altering beamforming in connection with at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, and the data is transmitted in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, utilizing the beamforming in connection with the at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple- input-multiple-output (MIMO) capability.
34
The method of claim 21, wherein the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) 
third information is received from the second multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on a measurement performed by the second multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
fourth information is received from the second multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on another measurement performed by the second multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the 
at least one aspect of the second transmission is altered, based on the third information and the fourth information; and 
other data is transmitted in connection with the second transmission to the second multiple-input-multiple-output (MIMO)-capable portable wireless device.

The method of claim 21, wherein the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) 
third information is received from the second multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on a measurement performed by the second multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
fourth information is received from the second multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on another measurement performed by the second multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the 
at least one aspect of the second transmission is altered, based on the third information and the fourth information; and 
other data is transmitted in connection with the second transmission to the second multiple-input-multiple-output (MIMO)-capable portable wireless device.

The method of claim 34, wherein the at least portion of the first transmission and the at least portion of the second transmission occur via a same channel.
35
The method of claim 34, wherein the at least portion of the first transmission and the at least portion of the second transmission occur via a same channel.
36
The method of claim 34, wherein the at least portion of the first transmission and the at least portion of the second transmission are carried out utilizing a same radio.
36
The method of claim 34, wherein the at least portion of the first transmission and the at least portion of the second transmission are carried out utilizing a same radio.
37
The method of claim 34, wherein both the at least one aspect of the first transmission and the at least one aspect of the second transmission are altered, based on both: at least one of the first information or the second information, 

The method of claim 34, wherein both the at least one aspect of the first transmission and the at least one aspect of the second transmission are altered, based on both: at least one of the first information or the second information, 

The method of claim 34, wherein both the at least one aspect of the first transmission and the at least one aspect of the second transmission are altered, based on all of: the first information, the second information, the third information, and the fourth information.
38
The method of claim 34, wherein both the at least one aspect of the first transmission and the at least one aspect of the second transmission are altered, based on all of: the first information, the second information, the third information, and the fourth information.
39
The method of claim 34, wherein the at least one aspect of the first transmission is altered in connection with a first antenna set including at least one of the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and at least one of the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, based on the first information and the second information, so as to direct the first transmission more towards the first multiple-input-multiple-output (MIMO)-capable portable wireless device as compared to the second multiple-input-multiple-output (MIMO)-capable portable wireless device, thereby reducing 

The method of claim 34, wherein the at least one aspect of the first transmission is altered in connection with a first antenna set including at least one of the multiple first antennas of the first wireless cell transmission point with the multiple-input- multiple-output (MIMO) capability and at least one of the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, based on the first information and the second information, so as to direct the first transmission more towards the first multiple-input-multiple-output (MIMO)-capable portable wireless device as compared to the second multiple-input-multiple-output (MIMO)-capable portable wireless device, thereby reducing 


(1) Regarding claims 21, 23-24, 27, 30-39:
As shown in the above comparison, claims 21, 23-24, 27, 30-39 of application 16/420133 is exactly the same as claims 21, 23-24, 27, 30-39.  Although a terminal disclaimer has been filed with regard to application 16/420133, filing of a terminal 
(2) Regarding claims 22, 25-26, and 28-29:
Claims 22, 25-26, and 28-29 of application 16/420133 discloses same invention of claims 22, 25-26, and 28-29 except for a minor antecedent basis correction.  Although a terminal disclaimer has been filed with regard to application 16/420133, filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  Therefore, claims 22, 25-26, and 28-29 is rejected under statutory double patenting with regard to claims 22, 25-26, and 28-29 of application 16/420133

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3/1 of U.S. Patent No. 9,496,930 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 9,496,930 B2
21
A method, comprising: 
at a packet-switched cellular network including: 


a first wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, the first wireless cell transmission point having: 
a plurality of first antennas, 

at least one first radio in communication with the first antennas, and 
first circuitry in communication with the at least one first radio; 
a second wireless cell transmission point with a multiple-input-multiple-output (MIMO) capability, the second wireless cell transmission point having: 
a plurality of second antennas, 

at least one second radio in communication with the second antennas, and 
second circuitry in communication with the at least one second radio; and 
third circuitry in communication with the first circuitry of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability and the second circuitry of the second wireless cell transmission point with the multiple-input- multiple-output (MIMO) capability, such that the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability cooperates with the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability in connection with a first transmission to a first multiple-input-multiple- output (MIMO)-capable portable wireless device: 





receiving first information from the first multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on an measurement performed by the first multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
receiving second information from the first multiple-input-multiple- output (MIMO)-capable portable wireless device that is based on another measurement performed by the first multiple-input-multiple-output (MIMO)- capable portable wireless device in connection with the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability; 
altering at least one aspect of the first transmission in connection with at least one of: multiple of the first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, based on the first information and the second information; and 
transmitting data in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, utilizing at least one of: the multiple first antennas of the first wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission point with the multiple-input-multiple-output (MIMO) capability.

A system, comprising: 
a single wireless station configured to operate in a packet-switched cellular network, the single wireless station including: 
a first transmission point with a multiple-input-multiple-output ( MIMO) capability, the first transmission point having: 

a plurality of first directional antennas, 
at least one first radio in communication with the first directional antennas, and 
first circuitry in communication with the at least one first radio; 
a second transmission point with a multiple-input-multiple-output ( MIMO) capability, the second transmission point having: 

a plurality of second directional antennas, 
at least one second radio in communication with the second directional antennas, and 
second circuitry in communication with the at least one second radio; and 
third circuitry in communication with the first circuitry of the first transmission point with the multiple-input-multiple-output ( MIMO) capability and the second circuitry of the second transmission point with the multiple-input-multiple-output ( MIMO) capability; 
said single wireless station configured such that the first transmission point with the multiple-input-multiple-output ( MIMO) capability cooperates with the second transmission point with the multiple-input-multiple-output ( MIMO) capability in connection with a first transmission to a first multiple-input-multiple-output ( MIMO)-capable portable wireless device, for improving the first transmission; 

receiving first information from the first multiple-input-multiple-output ( MIMO)-capable portable wireless device that is based on a measurement performed by the first multiple-input-multiple-output ( MIMO)-capable portable wireless device; 




receiving second information from the first multiple-input-multiple-output ( MIMO)-capable portable wireless device that is based on another measurement performed by the first multiple-input-multiple-output ( MIMO)-capable portable wireless device; 




altering at least one aspect of the first transmission in connection with at least one of: multiple of the first directional antennas of the first transmission point with the multiple-input-multiple-output ( MIMO) capability, or multiple of the second directional antennas of the second transmission point with the multiple-input-multiple-output ( MIMO) capability, based on the first information and the second information; and 
transmitting data in connection with the first transmission to the first multiple-input-multiple-output ( MIMO)-capable portable wireless device, utilizing at least one of: the multiple first directional antennas of the first transmission point with the multiple-input-multiple-output ( MIMO) capability, or the multiple second directional antennas of the second transmission point with the multiple-input-multiple-output ( MIMO) capability.
The system of claim 1, wherein the system is configured such that the first information is identified by enabling at least one of the first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, and measuring an ability of the at least one first directional antenna of the first transmission point with the multiple-input-multiple-output (MIMO) capability to communicate with the first multiple-input-multiple-output (MIMO)-capable portable wireless device.



Claim 3/1 of US Patent 9,496,930 B2 discloses all subject matter of claim 21, except explicitly disclose the second information is in connection with the second wireless cell transmission point with the MIMO capability.
However, claim 1 of US Patent 9,496,930 B2 discloses “altering at least one aspect of the first transmission in connection with at least one of: multiple of the first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability, based on the first information and the second information”.  Since claim 3 of US Patent 9,496,930 B2 discloses that the first information is in connection with the first transmission point, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that the second information is in connection with the second transmission point for altering at least one aspect of the first transmission in connection with at least one of the multiple of the second directional antenna of the second transmission point for the benefit of reducing interference and improve signal integrity of the first transmission.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39/2 of U.S. Patent No. 9,503,163 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 9,496,930 B2

A method, comprising: 
at a packet-switched network including at least one wireless cell having: 
a first multiple-input-multiple-output (MIMO)-capable wireless cell component including: 
a plurality of first antennas, 

at least one first radio communicatively coupled to the first antennas, and 
first circuitry communicatively coupled to the at least one first radio; 
a second MIMO-capable wireless cell component including: 
a plurality of second antennas, 

at least one second radio communicatively coupled to the second antennas, and 
second circuitry communicatively coupled to the at least one second radio; and 
third circuitry communicatively coupled to the first circuitry of the first MIMO-capable wireless cell component and the second circuitry of the second MIMO-capable wireless cell component: 








identifying information that is a function of an interference in connection with a first MIMO-capable portable wireless device, utilizing both the first MIMO-capable system component and the second MIMO-capable system component; 
altering at least one aspect of a first transmission in connection with at least one of: multiple of the first antennas of the first MIMO-capable system component, or multiple of the second antennas of the second MIMO-capable system component, based on the information that is a function of the interference identified in connection with the first MIMO-capable portable wireless device utilizing both the first MIMO-capable system component and the second MIMO-capable system component; and 

transmitting data in connection with the first transmission to the first MIMO-capable portable wireless device, utilizing at least one of: the multiple first antennas of the first MIMO-capable system component, or the multiple second antennas of the second MIMO-capable system component.

A system, comprising: 



a first multiple-input-multiple-output (MIMO)-capable system component including: 
a plurality of first directional antennas that are spatially diverse, 
at least one first radio communicatively coupled to the first directional antennas, and 
first circuitry communicatively coupled to the at least one first radio; 
a second MIMO-capable system component including: 
a plurality of second directional antennas that are spatially diverse, 
at least one second radio communicatively coupled to the second directional antennas, and 
second circuitry communicatively coupled to the at least one second radio; and 
third circuitry communicatively coupled to the first circuitry of the first MIMO-capable system component and the second circuitry of the second MIMO-capable system component; 
said third circuitry operable for enabling coordination between the first MIMO-capable system component and the second MIMO-capable system component in connection with a first transmission to a first MIMO-capable portable wireless device; 
said system operable for: 
identifying information that is a function of an interference in connection with the first MIMO-capable portable wireless device, utilizing both the first MIMO-capable system component and the second MIMO-capable system component; 
altering at least one aspect of the first transmission in connection with at least one of: multiple of the first directional antennas of the first MIMO-capable system component, or multiple of the second directional antennas of the second MIMO-capable system component, based on the information that is a function of the interference identified in connection with the first MIMO-capable portable wireless device utilizing both the first MIMO-capable system component and the second MIMO-capable system component; and 
transmitting data in connection with the first transmission to the first MIMO-capable portable wireless device, utilizing at least one of: the multiple first directional antennas of the first MIMO-capable system component, or the multiple second directional antennas of the second MIMO-capable system component.
The system of claim 2, wherein the system is operable such that the first MIMO-capable system component and the second MIMO-capable system component are components of the same wireless cell configured to operate in a packet-switched cellular network and communicate with the first MIMO-capable portable wireless device utilizing the same channel and each with at least one different channel characteristic; the third circuitry is operable for enabling coordination between the first MIMO-capable system component and the second MIMO-capable system component in connection 


Regarding clam 40:
Claim 39/2 of US Patent 9,503,163 B2 discloses all subject matter of claim 40 as shown in the above comparison with the assumption that the cited “the first MIMO-capable system component and the second MIMO-capable system component” is actually the cited “the first MIMO-capable wireless cell component and the second MIMO-capable wireless cell component”, therefore, claim 39/2 of US Patent 9,503,163 B2 anticipated claim 40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/2/2021